Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 9/22/2020, which was received 1/11/2021. Acknowledgement is made to the amendment to claims 1,3,11,12,14, the cancelation of claim 21 and addition of claim 22. Applicant amendment and remarks have been carefully considered and were persuasive, therefore the following reasons for allowance are provided below:

Rejoinder

Claims 1 and 14  are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2-10,13,15-20, directed to the species of the independent claims, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claims 1-20,21 are allowable.
	The following is an Examiner's statement of the reasons for allowance for all independent claims 1,14 and 22.
	The independent claims are found to be allowable for the reasons found in the response filed 1/11/2021 and because the cited art of record does not fairly teach the independent claims as a whole. 


Discussion of most relevant art:
US Patents and PG PUBs
	(i) US PG PUB 20190147478 to Umemura teaches “two or more pieces of card information each including a card identifier that identifies a card that is available at a store and reward information regarding a reward that is to be gained when a card is used. The program causes the computer to function as: a store specifying information accepting unit 12B that accepts store specifying information that specifies a store at which a card is used when an item or a service is purchased; an owned-card specifying 
(ii) US PG PUB 20170201779 to Publicover et al. teaches “a new kind of virtual credit card number that only places restrictions on charges while allowing unlimited credits (e.g. Product returns or advertising payouts to Users) to further facilitate returns using the same card which may no longer be valid for purchases at the time of return. Arkiis.TM. may also provide a virtual card number in alternate embodiments that may only be used at one merchant, specified either at the time of virtual number generation or upon the first use of the virtual card number. In further embodiments, a card number may be generated that may only be used for a predetermined number of purchase transactions. Arkiis.TM. may allow virtual credit card numbers to be used with credit card providers that do not provide this service by acting as an intermediary that does provide such numbers, then charges the original credit card provider using a 
(iii) US PG PUB 20160071086 to Malone et al. teaches “The number included within the request may additionally or alternatively be a virtual card number (a dynamic credit card number, a controlled payment number, an alias number, a one-time use credit card number, a substitute credit card number, a rechargeable credit card number etc.). A virtual card number is generated by a card issuer and is linked to at least one physical card number and account. The virtual card number may, for example, be generated via a Web application or a specialized client program provided by, or associated with, an issuer of the physical card number to which the virtual 

(iv) US PG PUB 20150142657 to Sagastiverza et al. teaches “perform a financial transaction with virtual payment card when presenting a linked physical payment card. An apparatus embodiment includes a processor and a network interface. The processor is configured to create a virtual payment card, the virtual payment card having a unique identifier and a balance. The processor links a primary account number of a physical payment card to the virtual payment card. A network interface is configured to receive a financial transaction request message. The financial transaction request message contains a transaction amount and the primary account number of the physical payment card. The processor substitutes the primary account number of the physical payment card with the unique identifier of the virtual payment card. A financial transaction for the transaction amount is approved or declined using the substituted unique identifier. the network interface transmits an approval message, when the financial transaction is approved, and transmits a decline message when the financial transaction is declined” (para 0008). Sagastiverza, however, fails to render the application's above-mentioned limitations obvious.

(v) US Patent 10,380,583 to Ellis et al. teaches “The value card aggregator 1715 may be configured to add or subtract balances of stored value cards that are currently owned by the account holder. The value card aggregator 1715 may also provide the account holder with the ability to manage (e.g., add, edit, delete, and so on) value cards 

Non-Patent Literature
(vi) Wallet, teaches an app that maximizes the rewards a customer may acquire by recommending the best option. Wallet, however, fails to render the application's above-mentioned limitations obvious.

	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should

Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625